Citation Nr: 1013890	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar 
spondylosis with degenerative disc disease (DDD) and 
degenerative joint disease (DJD), evaluated as 30 percent 
disabling from May 18, 2005, and as 20 percent disabling from 
August 1, 2009.

2.  Entitlement to a higher initial evaluation for 
radiculopathy of the right lower extremity, evaluated as 20 
percent disabling from May 18, 2005.

3.  Entitlement to a higher initial evaluation for 
radiculopathy of the left lower extremity, evaluated as 20 
percent disabling from May 18, 2005.

4.  Entitlement to service connection for Achilles tendonitis 
with calcaneal spur of the left foot.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1986 
through September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2006 and February 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned member of the 
Board at a hearing held in Louisville, Kentucky in December 
2009.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues as set forth on the title page.

During the pendency of this appeal, the RO took action in May 
2009 to reduce the original award of a 30 percent rating for 
lumbar spondylosis with DDD and DJD from 30 to 20 percent, 
effective from August 1, 2009.  Although a specific process 
must ordinarily be followed in certain reduction cases to 
ensure that the claimant is notified of the RO's intent to 
reduce a rating, this case is an exception to the rule.  The 
pertinent regulation states:

Where a reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons.  
The beneficiary will be notified at his 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level.  Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced or discontinued effective the 
last day of the month in which a 60-day 
period from the date of notice to the 
beneficiary of the final rating action 
expires.

38 C.F.R. § 3.105(e) (2009).

In this case, the Veteran's combined award for his service-
connected disabilities was 80 percent before the reduction 
action in May 2009.  It remained at 80 percent after the 
reduction.  Consequently, the procedural protections outlined 
in 38 C.F.R. § 3.105(e) did not apply.  This was so because 
the regulation applies only if the reduction would result in 
reduction of compensation payments being paid.  Id.  The low 
back rating issue before the Board is limited to 
consideration of the ratings as staged by the RO.  

(Consideration of the appellant's claim for service 
connection for left foot Achilles tendonitis with calcaneal 
spur is deferred pending completion of the development sought 
in the remand that follows the decision below.  Because 
further evidentiary development is required on this issue, 
which development might result in an award of service 
connection for additional disability and thereby affect the 
analysis of a TDIU claim, the Board will also defer 
consideration of the TDIU claim.)


FINDINGS OF FACT

1.  The Veteran's lumbosacral spondylosis with DDD and DJD 
has been manifested by disability tantamount to limitation of 
forward flexion of the thoracolumbar spine to 40 degrees; 
favorable ankylosis of the entire thoracolumbar spine has not 
been shown, and there is no evidence of incapacitating 
episodes.

2.  The Veteran's right and left lower extremity 
radiculopathy associated with service-connected lumbar 
spondylosis is productive of disability tantamount to no more 
than moderate incomplete paralysis of the anterior crural 
nerve with subjective complaints of numbness, burning and 
tingling of the thighs.


CONCLUSIONS OF LAW

1.  From May 18, 2005, to August 1, 2009, the criteria for an 
evaluation in excess of 30 percent for lumbosacral 
spondylosis with DDD and DJD have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5242, 5243 (2009).

2.  From August 1, 2009, the criteria for an evaluation in 
excess of 20 percent for lumbosacral spondylosis with DDD and 
DJD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 
5243 (2009).

3.  From May 18, 2005, the criteria for an initial rating in 
excess of 20 percent for left lower extremity radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8526 (2009).

4.  From May 18, 2005, the criteria for an initial rating in 
excess of 20 percent for right lower extremity radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8526 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in June 2005 and September 
2007 pertaining to the Veteran's claims for a higher initial 
evaluation for lumbar spondylosis with DDD and DJD, and a 
higher initial evaluation for right and left lower extremity 
radiculopathy.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)
 
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to higher ratings, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided examinations in furtherance of his 
claims. 

Lastly, the Board notes that VA examinations with respect to 
the issues on appeal were obtained in June 2006, October 
2007, and March 2009.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they were predicated 
on a reading of the private and VA medical records in the 
Veteran's claims file, considered all of the pertinent 
evidence of record, and provided information necessary to 
apply the relevant diagnostic codes pertaining to the 
Veteran's back disability, and right and left lower extremity 
radiculopathy.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

II. Rating claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2009).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009). 

As noted in the introduction, the Court has indicated that a 
distinction must be made between a Veteran's dissatisfaction 
with original ratings and dissatisfaction with determinations 
on later filed claims for increased ratings.  Fenderson, 
supra.  Accordingly, the Board will evaluate the Veteran's 
disability to determine if the evidence of record entitles 
him to an increased evaluation for his service-connected 
lumbar spondylosis with DDD and DJD, and radiculopathy of the 
right and left lower extremities, at any point since the 
initial award of service connection-May 18, 2005.

The Veteran contends that he is entitled to a higher rating 
for his service-connected lumbar spondylosis with DDD and 
DJD.  He has stated that he experiences pain bending over, 
lifting weight, or stooping, and has noted that he has 
tingling in his legs, and a burning sensation in his upper 
legs two to three times a week.

A. Lumbar spine

The General Rating Formula for Diseases and Injuries of the 
Spine is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Under the General Rating Formula, a 20 
percent evaluation is for application with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
for application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2009).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic code 5243 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.  Note (1) appended to Diagnostic Code 5243, 
states: for purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Here, as will be discussed 
below, in the VA examinations provided in June 2006, October 
2007 and March 2009, the effects of pain on use, functional 
loss, and excess fatigability were taken into account in 
assessing the range of motion of the Veteran's lumbar spine.  
In fact, the Veteran was assigned an extra 10 percent 
evaluation based on additional functional loss due to pain.

The Veteran's lumbar spondylosis with DDD and DJD has been 
evaluated as 30 percent disabling from May 18, 2005, and as 
20 percent from August 1, 2009.  In this case, in order to 
obtain a higher rating under the general rating formula, the 
medical evidence must show forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  However, after 
examining the medical evidence of record, no examination 
reflects that the Veteran's lumbar spondylosis with DDD and 
DJD has resulted in forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  See VA examinations dated in 
June 2006, October 2007, and March 2009.  Specifically, the 
June 2006 VA examination noted flexion from zero to 50 
degrees, noting that pain began at 40 and ended at 50 
degrees; the October 2007 examination revealed flexion from 
zero to 80 degrees (10 degrees short of full range of motion; 
and lastly, the March 2009 VA examination reflected full 
range of flexion of the Veteran's thoracolumbar spine, 
finding flexion to range from zero to 90 degrees.  See 
38 C.F.R. § 4.71a, Plate V, range of motion of the 
thoracolumbar spine, which notes normal range of flexion from 
zero to 90 degrees.  Further, all three VA spine examiners 
(June 2006, October 2007 and March 2009) stated that there 
was no evidence of ankylosis of the thoracolumbar spine, 
either favorable or unfavorable.  

Regarding incapacitating episodes, although the Veteran has 
been diagnosed with intervertebral disc syndrome, the June 
2006 examiner stated that the total number of days of 
incapacitating episodes was zero, and the October 2007, and 
March 2009 examiners also specifically noted that there were 
no incapacitating episodes of spinal disease.  After 
considering the record in its entirety, there is no medical 
evidence showing periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).  Although the Veteran stated during his December 
2009 Board hearing that he experienced incapacitating 
episodes which required bed rest, there is no indication that 
these periods of bed rest were prescribed by a physician as 
required by the rating criteria.

In summary, the Board finds that higher ratings are not 
warranted based on either the general rating formula or under 
the formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, at any point since the initial award 
of service connection on May 18, 2005.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Although the general rating criteria calls for evaluating any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately under 
an appropriate diagnostic code, in this case, the Veteran is 
already in receipt of separate ratings for left and right 
lower extremity radiculopathy, which will be discussed below.  
Other neurologic abnormalities due to lumbar spine disease 
have not been shown.

B. Radiculopathy of the lower extremities

The Veteran's right and left lower extremity radiculopathy 
has been evaluated under 38 C.F.R. § 4.124a, diagnostic code 
8526, pertaining to the anterior crural nerve (femoral).  
Under this rating criteria, a 10 percent evaluation is 
warranted for mild incomplete paralysis, a 20 percent rating 
is warranted for moderate incomplete paralysis, and a 30 
percent rating is warranted for severe incomplete paralysis.  
The highest (40 percent) evaluation is warranted for complete 
paralysis of the quadriceps extensor muscles.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less-than-total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Further, the rating criteria 
pertaining to peripheral nerves note that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree, and notes that the 
ratings for the peripheral nerves are for unilateral 
involvement.

The Veteran is currently in receipt of a 20 percent rating 
for right lower extremity radiculopathy, and a 20 percent 
rating for left lower extremity radiculopathy, each rating 
effective from May 18, 2005.  In order to obtain a higher 
evaluation for either lower extremity, the evidence would 
have to demonstrate severe incomplete paralysis or complete 
paralysis of the femoral nerve.

Here, the June 2006 VA examination reflected a diagnosis of 
bilateral lower lumbar radiculopathy, with associated nerve 
pain, but no evidence of nerve dysfunction.  At this 
examination, the Veteran described numbness, paresthesia, 
burning pain and tingling.  The examiner conducted a detailed 
sensory examination, and found that the left lower extremity 
sensory examination revealed normal vibration, normal pain, 
and normal position sense, but impaired light touch.  The 
right lower extremity showed normal vibration, normal pain, 
and normal position sense, but impaired light touch.  The 
examiner found no evidence of abnormal sensation in either 
lower extremity.  Reflexes of the left and right knee (knee 
jerk and ankle jerk) were both found to be 2+ (normal), and 
right and left plantar flexion were also found to be normal.  
In summary, the examiner noted that there was no specific 
functional motor impairment, but found decreased sensation to 
light touch in the posterolateral thighs, with the affected 
nerves being the lower lumbar L4, L5 nerves.  The examiner 
stated that there was no muscle atrophy, no abnormal muscle 
tone or bulk, and stated that the evidence did not show that 
a function of any joint was affected by the nerve disorder.

An October 2007 neurological examination reflected a 
diagnosis of paresthesia of the anterior crural nerves.  The 
examiner noted that his condition affected his daily 
activities, and would pose a problem to physical work due to 
pain in the thighs that occurred with long periods of 
standing.  However, on examination, the examiner found no 
evidence of motor or sensory loss, and deep tendon reflexes 
showed a knee jerk and ankle jerk of 2+ (normal) for both the 
right and left lower extremities.

A March 2009 sensory examination showed that both the right 
and left lower extremities were normal for vibration, 
pinprick, light touch, and position sense and there was no 
evidence of abnormal sensation.  A reflex examination showed 
a knee jerk (L3-L4) of 1+ (hypoactive) for both the left and 
right knee, as opposed to 2+ which is a normal reflex.

In this case, the Board finds that the Veteran is not 
entitled to a higher, 30 percent evaluation for either right 
or left lower extremity radiculopathy because the evidence of 
record does not demonstrate symptoms tantamount to severe 
incomplete paralysis.  Specifically, the June 2006 and 
October 2007 VA examiners each found no evidence of motor 
loss, with the June 2006 examination reflecting normal 
reflexes of the left and right lower extremities (knee jerk 
and ankle jerk), which were both found to be 2+, and right 
and left plantar flexion which were also found to be normal.  
Although the March 2009 VA examination showed knee jerks of 
1+ (hypoactive), instead of 2+ which is a normal reflex, the 
Board does not find that this evidence equates to severe 
incomplete paralysis, especially when there has been no motor 
loss shown.  Regarding sensory loss, the June 2006 examiner 
found decreased sensation to light touch in the 
posterolateral thighs.  The 2007 examination reflects a 
normal sensory examination, as does the March 2009 sensory 
examination where the examiner noted that the right and left 
lower extremities were normal for vibration, pinprick, light 
touch, and position sense and there was no evidence of 
abnormal sensation.  

In this case, the only evidence of motor impairment is found 
in the March 2009 VA examination which showed hypoactive (1+) 
right and left knee jerks; and the only indication of sensory 
impairment is found in the June 2006 examination which noted 
decreased sensation to light touch in both the right and left 
lower extremities but noted normal vibration, pinprick and 
position sense.  Based on the above, the Board finds that the 
Veteran's neurological impairment in both the right and left 
lower extremities resulting from his lumbar spondylosis with 
DDD and DJD, equates to no worse than moderate incomplete 
paralysis.  The only suggestion of any motor impairment is 
hypoactive knee jerks (1+), but there has been no functional 
loss shown.  Therefore, the Board finds that the Veteran is 
not entitled to a higher, 30 percent, evaluation for right 
lower extremity radiculopathy or left lower extremity 
radiculopathy, at any point since the initial award of 
service connection on May 18, 2005.

C. Extraschedular consideration

Lastly, although the Veteran has described his lumbar 
spondylosis with DDD and DJD, and left and right lower 
extremity radiculopathy as being so severe that he deserves 
higher ratings, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record 
does not demonstrate that  the Veteran's lumbar spondylosis 
with DDD and DJD, or right and left lower extremity 
radiculopathy has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his lumbar spine disease, and 
right and left lower extremity radiculopathy adversely 
affects employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2009).  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to higher evaluations for lumbar spondylosis with 
DDD and DJD, evaluated as 30 percent disabling from May 18, 
2005, and as 20 percent disabling from August 1, 2009, is 
denied.

Entitlement to a higher initial evaluation for radiculopathy 
of the right lower extremity, evaluated as 20 percent 
disabling from May 18, 2005, is denied.

Entitlement to a higher initial evaluation for radiculopathy 
of the left lower extremity, evaluated as 20 percent 
disabling from May 18, 2005, is denied.


REMAND

A. Achilles tendonitis with calcaneal spur of the left foot

The Veteran contends that a bone spur on his left foot is a 
result of the injury he sustained to his left knee in 1986 
while in advanced individual training (AIT).  He noted that a 
physician had explained to him that the spur was a calcium 
deposit that had built up over the years due to the knee 
injury, noting that it currently caused limited mobility in 
his left foot, and he noted that wearing shoes, and walking 
for more than a few minutes was painful.  See June 2005 
statement by the Veteran.  In a September 2006 statement the 
Veteran expressed his belief that his Achilles tendonitis, in 
addition to the calcaneal spur of the left foot was secondary 
to his left knee disability.  Essentially, the Veteran 
contends that his current left foot Achilles tendonitis with 
calcaneal spur is the result of his service-connected left 
knee patellofemoral syndrome with degenerative arthritis.  

The Veteran was afforded a VA examination in November 2005 to 
determine the etiology of his left foot spur.  At this 
examination, the Veteran stated that his left foot pain began 
in 1987, and he described pain in the rear of the foot with 
an enlarging knot that was tender.  He noted that it had 
become progressively worse over the years, and stated that he 
experienced pain in the posterior heel.  The Veteran 
described a history of trauma, noting that he had stepped in 
a hole during military training in 1986.  On examination of 
the left heel, the examiner diagnosed the Veteran with 
Achilles tendonitis, noting that there was a calcaneal spur 
at the plantar surface posteriorly on the left, and some 
spurring at the posterior surface bilaterally at the level of 
the Achilles tendon insertion.  The examiner, H.O., M.D., 
opined that the Veteran's left heel spur was less likely than 
not caused by or a result of his service-connected left knee 
condition.  Dr. O. used medical evidence to support her 
opinion, noting that per the "American College of Foot and 
Ankle Orthopedics and Medicine Prescription Custom Foot 
Orthoses Practice Guidelines December 2004," which stated 
that biomechanical abnormalities that usually are associated 
with pes cavus, including uncompensated rearfoot varus, 
partially compensated rear foot varus, compensated rear foot 
varus, and rigid forefoot valgus, are the most common 
etiologies of Haglund's deformity.  All of these deformities 
usually involve increased frontal plane motion of the 
rearfoot during gait.  Any abnormality creating an inverted 
calcaneal stance position may cause Haglund's deformity (bony 
enlargement on the back of the heel).

Dr. O. explained that none of the causes of posterior heel 
spurs (Haglund's deformity) was related to internal 
derangement of the knee or patellofemoral syndrome with 
degenerative arthritis.  Additionally, Dr. O. noted that the 
Veteran had bilateral heel spurs on the posterior calcaneus 
(as opposed to a heel spur only on the left foot), which Dr. 
O. felt further argued against association with the 
unilateral service-connected condition of patellofemoral 
syndrome with degenerative arthritis.  (The Veteran has 
subsequently been granted service connection for degenerative 
arthritis of the right knee, secondary to his left knee 
disability.)

VA regulations state that a disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Further, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  

Here, although the November 2005 examiner diagnosed the 
Veteran with Achilles tendonitis, in addition to bilateral 
heel spurs, Dr. O. did not comment on the etiology of the 
Veteran's Achilles tendonitis or on the question of direct 
service connection.  Therefore, because the issue has been 
characterized as entitlement to service connection for left 
foot Achilles tendonitis with calcaneal spur, the Board finds 
that a remand is necessary to obtain a medical opinion as to 
whether the Veteran's Achilles tendonitis is proximately due 
to or the result of his service-connected left knee 
patellofemoral syndrome with degenerative arthritis, or 
whether any disability of the left foot can directly be 
traced to trauma to that area during service.

(Because of the possibility of award of additional service-
connected disability following the development of this issue, 
and because consideration of a TDIU claim requires that all 
service-connected disabilities be considered, the Board will 
defer consideration of the TDIU claim until after the 
development sought herein is accomplished.)



B. Left knee disability

In an April 2005 rating determination, the RO granted service 
connection for patellofemoral syndrome of the left knee with 
degenerative joint disease and assigned a 10 percent 
evaluation.  The Veteran submitted a timely notice of 
disagreement (NOD) in May 2005, and in a September 2006 
rating determination, the RO increased the Veteran's 
evaluation for his patellofemoral syndrome of the left knee 
to 40 percent disabling, noting that this was considered by 
the RO to be a full grant of the benefit sought on appeal.  
In this regard, the Board notes that the 40 percent 
evaluation has not been viewed by the Veteran as satisfying 
his appeal.  Therefore, because the Veteran filed a timely 
NOD under 38 U.S.C.A. § 7105 as to the initial rating 
assigned for patellofemoral syndrome of the left knee, the RO 
was then obligated to furnish him a statement of the case 
(SOC).  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 19.26 (2009); see Manlincon v. West, 12 Vet. App. 
238 (1999).  Because an SOC has not been issued for this 
rating question, the Board is required to remand the case for 
issuance of the statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the 
case (SOC) to the Veteran and his 
representative addressing the issue of 
entitlement to a higher initial rating for 
patellofemoral syndrome of the left knee 
with degenerative arthritis.  The SOC 
should outline the evidence and 
regulations pertaining to a rating for 
patellofemoral syndrome of the left knee.  
The RO should return this issue to the 
Board only if the Veteran timely files a 
substantive appeal.

2.  The Veteran should be afforded a VA 
joints examination, conducted by a 
physician with appropriate expertise, to 
obtain an opinion as to whether the 
Veteran's left foot Achilles tendonitis or 
calcaneal spur is attributable to disease 
or injury coincident with the Veteran's 
period of military service or whether 
either has been caused or made chronically 
worse by service-connected knee disability.  
All evidence of record should be addressed 
in the opinion and the examiner should 
explain why he/she arrived at the 
conclusions reached in this case, referring 
to evidence or statements of record and 
medical principles that specifically 
support the examiner's ultimate opinion as 
to onset, causation, or aggravation.  

The AOJ should make sure that the medical 
report complies with this remand and the 
questions presented in the request, 
especially with respect to detailing and 
explaining any connection to service-
connected disability.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

3.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the service connection issue 
remaining on appeal.  Consideration of the 
secondary service connection issue should 
be taken in accordance with the provisions 
of 38 C.F.R. § 3.310 (2006), which was the 
version in effect when the Veteran filed 
his claim.  If service connection is 
granted, the TDIU claim should again be 
considered by the AOJ.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


